Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 1 is amended, and claims 1-12 are pending. 

Pending claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Hackney et al. (US 2011/0168949 A1) teaches a storage and/or display case {“case” hereinafter} for an object comprising Prussian blue pigment, and the case containing an atmosphere comprising from 2 to 15% oxygen.  Hackney teaches the case comprises a gas tight container to contain the object; and the case may be constructed of any material such as metal with at least one transparent surface to allow the object to be viewed.  The object meets the claimed painting, the transparent surface of the case meets the claimed transparent hard plate, and the rest of the surfaces {“non-transparent surfaces” hereinafter} of the case meet the claimed gas barrier material.  However, Hackney does not teach or suggest the oxygen content in the case is 1% or less as recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
March 7, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785